Upon opening the Matter by Mr. Michie of Counsel for the Complainant, It was prayed, That the Complainant (having exhibited his Bill into this Court against the Defendant to be releived for the Matters therein Contained) may have an Injunction to be awarded against the said Defendant for Staying of his further Proceedings at Law untill the said Defendant shall answer the Complainants Bill, and this Court take other Order to the Contrary; Whereupon and on reading a Letter produced to this Court under the hand of Mr. Freeman the Defendant’s Attorney at Law, it appeared he had Sufficient Notice according to Law, to attend this Court to oppose the said Motion if he thought fit, It is therefore Ordered That an Injunction do issue to Stay the Defendants Proceedings at Law, till the Defendant Answers the Complainants Bill, and until this Court shall give further Orders and Directions therein.
Alexr Stewart Deputy Register in Chancery